      Case 4:20-cr-00045-RSB-CLR Document 59 Filed 10/26/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


UNITED STATES OF AMERICA                      )
                                              ) CRIMINAL NO. 4:20-cr-045
       v.                                     )
                                              )
SHARON ELIZABETH KEEGAN                       )



                                      ORDER

      The motion is GRANTED. The government has an additional 14 days to

respond to the defendant S. Keegan’s pre-trial motions. The Court finds that the

motion is not for the purpose of unnecessary delay, and the ends of justice outweigh

the interests of the defendant and the public in a speedy trial. Therefore, this time

shall be excluded from computation of the provisions of the Speedy Trial Act.

      SO ORDERED this WK day of OCTOBER, 2020.




                                        _______________________________
                                        __________
                                                _______________________
                                                __
                                         HRI
                                        CH R STOP
                                                O HER L. RAY
                                                OP
                                        CHRISTOPHER
                                        UNITED STATE  ES MAGISTRAT
                                                 STATES   MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA
